SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):April 6, 2010 PrismOne Group, Inc (Exact name of registrant as specified in its charter) Nevada 333-147835 20-8768424 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 2295 South Hiawassee Rd., Suite 418 , Orlando, FL (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:321-292-1000 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 5 – Corporate Governance and Management Item 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers Effective April 6, 2010, Mr. James E. Cohen, Jr. resigned as a member of our board of directors.There was no known disagreement with Mr. Cohen on any matter relating to the Company’s operations, policies or practices. Section 9 – Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits 17.1 Resignation of James E. Cohen, Jr. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PrismOne Group, Inc /s/ Samir K. Burshan Samir K. Burshan
